Conviction is for swindling, punishment being two years in the penitentiary.
The indictment purports to charge the offense of swindling by giving a worthless check for $52.50.
If the indictment as found in the transcript is correctly copied it charges no offense. It charges that appellant by means of said check acquired "certain corporeal personal property." In other places in the indictment the property is referred to as "said property" or as "the herein described property." Nowhere in the indictment before us is the property obtained described, even in the most general terms. The same rule with reference to description of property obtains in indictment for swindling as for theft. The check described in the indictment contains a notation "For typewriter," but no averment is found that such was the property delivered to appellant. *Page 488 
The judgment is reversed and prosecution ordered dismissed under the indictment here found.
                    ON MOTION FOR REHEARING.